Citation Nr: 0202524	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent left ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision, in 
which the RO granted service connection for low back and left 
ankle disorders.  In a June 2001 rating action, the RO 
increased the evaluation for the left ankle disorder from 
zero percent to 10 percent, effective from June 1999 (the 
date of claim).

In a June 2001 correspondence, the veteran's representative 
indicated that he was satisfied with the 10 percent 
evaluation for the left ankle disorder.  However, this 
apparent withdrawal of the claim for an increased evaluation 
for this disorder was not accompanied by the veteran's 
express written consent, as is required under 38 C.F.R. 
§ 20.204(c) (2001).  Moreover, the veteran's representative 
listed this issue as still being on appeal in a January 2002 
VA Form 1-646 (Statement of Accredited Representation in 
Appealed Case).  The Board therefore finds that this issue 
remains viable on appeal and has addressed it in this 
decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's low back disorder is productive of minimal 
limitation of motion, some point tenderness, and no muscle 
spasm.

3.  The veteran's left ankle disorder is primarily manifested 
by pain, with no more than minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial evaluation in excess of 10 
percent for recurrent left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5263, 5271 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, the RO has afforded the veteran 
multiple VA examinations in conjunction with his claims and 
has obtained records of reported medical treatment. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in an April 2000 Statement 
of the Case and in a July 2001 Supplemental Statement of the 
Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 


II.  Low back disorder

In the appealed February 2000 rating decision, the RO granted 
service connection for a low back disorder on the basis of 
in-service treatment for low back pain.  A 10 percent 
evaluation was assigned, effective from June 1999.

The RO based the initial 10 percent evaluation for a low back 
disorder on the results of a September 1999 VA spine 
examination, during which the veteran localized the low back 
pain to the L4-S1 area.  The examination was negative for 
kyphosis, scoliosis, lordosis, ecchymosis, heat, erythema, 
fracture, tumor, or osteomyelitis.  There was point 
tenderness over L4-L5 on the right but no muscle spasm.  
Straight leg raising tests were negative bilaterally.  Range 
of motion testing revealed flexion from zero to 80 degrees, 
with complaints of pain; bilateral lateral flexion from zero 
to 35 degrees, with pain; hyperextension from zero to 30 
degrees, without pain; and bilateral rotation to 45 degrees, 
without pain.  X-rays were within normal limits.  The 
diagnosis was chronic low back pain.

During his June 2000 VA hearing, the veteran complained of 
episodes of pain in the low back "maybe twice in a month" 
and indicated that he was currently taking pain medications.  

The veteran underwent a second VA spine examination in 
October 2000, during which he reported that "pain is present 
but not as severe as it had been."  The examination revealed 
straight leg raising to 85 degrees bilaterally, with some 
pain in the right lower back when the right leg was raised.  
The lordotic curve of the lower back was normal.  There was 
flexion to 80 degrees, with minimal difficulty; and extension 
to about 25 degrees, without difficulty.  The veteran had 
pain in his right sacroiliac region when he flexed to the 
right to beyond 25 degrees.  No sensory losses in the lower 
extremities were detected.  The diagnosis was low back pain, 
following a muscle sprain.

Lumbar spine x-rays from March 2001 revealed narrowing of L5-
S1, with degenerative disc disease; and normal alignment of 
the spine.  

The RO has evaluated the veteran's low back disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  Under this code section, a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is appropriate in cases of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation is in order in cases of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In the present case, the veteran has complained of chronic 
low back pain.  However, his VA examinations have revealed 
minimal limitation of motion, some point tenderness, and no 
muscle spasm.  These relatively slight symptoms reflect that 
the veteran's current disability picture closely correlates 
to the criteria for the currently assigned 10 percent 
evaluation under Diagnostic Code 5295, and there is no 
evidence of such painful motion or functional loss due to 
pain of the low back as would warrant a higher rating under 
this code section.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).

The Board has considered other applicable diagnostic codes.  
However, there is no evidence of a vertebral fracture, with 
demonstrable deformity (warranting an additional 10 percent 
under Diagnostic Code 5285); favorable ankylosis of the 
lumbar spine (40 percent under Diagnostic Code 5289); 
moderate limitation of motion of the lumbar spine (20 percent 
under Diagnostic Code 5292); or moderate intervertebral disc 
syndrome, with recurring attacks (20 percent under Diagnostic 
Code 5293).

Overall, the Board finds no evidence of record from any point 
during the pendency of this appeal that suggests that an 
initial evaluation in excess of 10 percent is warranted for 
the veteran's low back disorder.  As such, the preponderance 
of the evidence is against his claim for that benefit.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001)). 

III.  Left ankle disorder

In the appealed February 2000 rating decision, the RO granted 
service connection for a left ankle disorder on the basis of 
left ankle surgery during service.  A 10 percent evaluation 
was assigned, effective from June 1999.

The RO based the initial zero percent evaluation for a left 
ankle disorder on the results of a September 1999 VA 
orthopedic examination, during which the veteran reported 
pain around the lateral ankle joint line.  The examination 
was negative for painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement of the ankle.  There were 
no functional limitations on standing or walking, although 
there was an unusual shoe wear pattern that resulted in more 
wear in the heel area of the right shoe.  Range of motion 
testing of the left ankle revealed dorsiflexion from zero to 
20 degrees, without pain; extension to zero; and 
hyperextension to 45 degrees.  Also, the veteran was able to 
evert the foot to 15 degrees and to achieve 35 degrees of 
inversion without pain.  X-rays were within normal limits.  
The diagnosis was status post left collateral ligament repair 
for numerous sprains.

In January 2000, the veteran was seen at a VA facility for 
complaints of twisting his left ankle the previous day.  An 
examination revealed lateral edema, lateral tenderness to 
palpation, and no ecchymoses.  The diagnostic impressions 
were lateral collateral ligament tear and a fracture of the 
posterior malleolus.  X-rays from the same date revealed a 
small anterior tibial bony island and early osteoarthritic 
sclerosis.  A February 2000 VA treatment record indicates 
that the veteran's left ankle was in a cast and that he was 
using crutches.  X-rays from February 2000 revealed no 
appreciable fracture in association with a ligamentous 
injury, and x-rays from March 2000 were noted to reveal 
similar findings.  X-rays from April 2000 revealed no 
evidence of a fracture or dislocation of the bones of the 
left ankle.  

During his June 2000 VA hearing, the veteran reported such 
left ankle symptoms as pain and swelling.  He indicated that 
he was wearing an ankle brace under a high-top boot.

In October 2000, the veteran underwent a second VA orthopedic 
examination, during which he reported continued discomfort 
and aching in the left ankle.  Range of motion studies of the 
left ankle revealed dorsiflexion to 20 degrees, plantar 
flexion to 60 degrees, and full inversion and eversion 
without pain.  No tenderness to the ankle was noted, and 
there were good pulses throughout the dorsalis pedis and 
posterior tibial region.  The diagnoses were status 
postoperative procedure for recurrent ankle sprain in the 
left lateral and collateral ligament area and a recent 
fracture of the left ankle undergoing convalescence.

The veteran complained of continued left ankle pain during 
his March 2001 VA orthopedic examination.  Range of motion 
testing revealed dorsal flexion of 15 degrees, plantar 
flexion of 45 degrees, inversion of 30 degrees, and eversion 
of 15 degrees.  There was pain on forced inversion.  X-rays 
revealed minimal degenerative changes.  The impressions were 
a severe inversion injury in 1988, with a resulting tear of 
the fibular collateral ligaments; post-fibular collateral 
ligament reconstruction; and a recent re-injury to the left 
ankle, with a posterior malleolus fracture, and a re-injury 
to the fibular collateral ligaments.  The examiner related 
all of the veteran's present complaints and symptoms to the 
original in-service injury.  Subsequently, in a June 2001 
rating action, the RO increased the disability evaluation for 
the veteran's left ankle disorder to 10 percent, effective 
from June 1999.

The RO has evaluated the veteran's left ankle disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5263 and 5271 (2001).  

Under Diagnostic Code 5263, a maximum evaluation of 10 
percent is assigned for genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion, while a 20 
percent evaluation is in order for marked limitation of 
motion.  Normal range of motion of the ankle is 45 degrees of 
plantar flexion and 20 degrees of extension.  38 C.F.R. 
§ 4.71, Plate II (2001).  

The evidence of record reflects that the veteran has no more 
than minimally limited range of motion of the left ankle, 
with the dominant symptom being pain upon objective 
demonstration.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  However, 
the RO already considered this pain in assigning a 10 percent 
evaluation in the noted June 2001 rating action.  Absent 
objective evidence of significant limitation of motion of the 
left ankle, the Board finds no basis for an initial 
evaluation in excess of 10 percent under Diagnostic Code 
5271.  

The Board has considered other diagnostic codes in reaching a 
decision on this claim.  However, there is no evidence of 
ankylosis of the left ankle in plantar flexion of less than 
30 degrees (warranting 20 percent under Diagnostic Code 
5270); ankylosis of the subastragalar or tarsal joint in a 
poor weight-bearing position (20 percent under Diagnostic 
Code 5272); malunion of os calcis or astragalus, with marked 
deformity (20 percent under Diagnostic Code 5273); or 
astragalectomy (20 percent under Diagnostic Code 5274).

Overall, there is no basis for an initial evaluation in 
excess of 10 percent for the veteran's left ankle disorder, 
and the preponderance of the evidence is against his claim 
for that benefit.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

As a concluding matter, the Board notes that this decision 
has been based solely upon the applicable provisions of the 
VA's Schedule for Rating Disabilities.  The veteran has 
submitted no evidence showing that his service-connected 
disabilities have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for chronic low back strain is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for recurrent left ankle sprain is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

